DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 4, 7, 11, 18, 21, 25 are canceled.
Claims 1-3, 5, 6, 8-10, 12-17, 19, 20, 22-24, 26-28 are pending and have been examined.
This action is in reply to the papers filed on 02/04/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/04/2021, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 02/04/2021 as modified by the preliminary amendment filed on 02/04/2021. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 8-10, 12-17, 19, 20, 22-24, 26-28 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,937,054.
Appl. 17/167,759: Claim 1. An apparatus comprising: 
PAT 10,937,054: Claim 1. An apparatus comprising: 
Appl. 17/167,759: Claim 1. a weighting engine to: calculate a first set of weights for a first set of covariates corresponding to a first treatment dataset using maximum entropy; 
PAT 10,937,054: Claim 1. a weighting engine to calculate a first set of weights for a first set of covariates corresponding to a treatment dataset … using maximum entropy, …; 
Appl. 17/167,759: Claim 1. calculate a second set of weights for a second set of covariates corresponding to a second treatment dataset using maximum entropy; and 
PAT 10,937,054: Claim 1. a weighting engine to calculate … a second set of weights for a second set of covariates corresponding to a control dataset using maximum entropy, …; 
Appl. 17/167,759: Claim 1. calculate a third set of weights for a third set of covariates corresponding to a control dataset using maximum entropy, the weighting engine to increase an operational efficiency of the apparatus by calculating the first set of weights, the second set of weights, and the third set of weights independently; 
PAT 10,937,054: Claim 3. The apparatus of claim 1, wherein the weighting engine is to determine the first set of weights independent of the second set of weights to increase an operational efficiency of the apparatus.
PAT 10,937,054 [Col. 26:25-40 - weighting engine is to determine the first set of weights independent of the second set of weights to increase an operational efficiency] Example 3 includes the apparatus of any one of examples 1-2, wherein the weighting engine is to determine the first set of weights independent of the second set of weights to increase an operational efficiency of the apparatus.
Appl. 17/167,759: Claim 1. a weighting response engine to: 
PAT 10,937,054: Claim 1. a weighting response engine to calculate a weighted response for the treatment dataset and a weighted response for the control dataset by: 
Appl. 17/167,759: Claim 1. calculate a first weighted response for the first treatment dataset, calculate a second weighted response for the second treatment dataset, and calculate a third weighted response for the control dataset; and 
PAT 10,937,054: Claim 4. The apparatus of claim 1, wherein the weighting response engine is to calculate the weighted response for the treatment dataset and the weighted response for the control dataset so that the weighted response for the treatment dataset and the weighted response for the control dataset are on a common scale.
Appl. 17/167,759: Claim 1. determine a causal effect between the first treatment dataset and the second treatment dataset based on a difference between the first weighted response and the second weighted response; and 
PAT 10,937,054: Claim 5. The apparatus of claim 1, wherein the weighting response engine is to determine an average treatment effect by determining a difference between the weighted response for the treatment dataset and the weighted response for the control dataset, the average treatment effect indicative of a potential increase per individual exposed to an advertisement campaign.
PAT 10,937,054 [Col. 7:5-30 - generates a report indicating a causal effect of the advertisement campaign based on a difference between the weighted response for the treatment group dataset and the weighted response for the control group dataset] The example report generator 114 generates a report indicating a causal effect of the advertisement campaign based on a difference between the weighted response for the treatment group dataset and the weighted response for the control group dataset. For example, the example report generator 114 receives and/or retrieves the ATE results from the weighting response engine 112, and generates a report. The report generated by the example report generator 114 may subsequently be provided to a measurement entity and/or another interested party. In some examples, the report generator 114 displays the report on a device via a webpage in a first state with a set of options. For example, the report generator 114 may display the report on a device via a webpage in a first state which displays the treatment group data set and control group dataset with selectable drop down options (e.g., different levels of detail such as group level, individual level, etc.) which change the state of the display (e.g., selecting and option of the drop down menu for the treatment group dataset changes the state of the display to a second state based on the option selected). The example set of options may be selectable by a user to change the state of the display to view different types of information in the report.
Appl. 17/167,759: Claim 1. a report generator to transmit a report to an audience measurement entity, the report generator to cause display of the report on a device, the report including the causal effect, at least one of the weighting engine, the weighting response engine, or the report generator implemented by a logic circuit.
PAT 10,937,054: Claim 1. a report generator to transmit a report to an audience measurement entity, the report generator to cause display of the report on a device, at least one of the weighting engine, the weighting response engine, or the report generator implemented by a logic circuit.
The remaining independent claims contain feature similar to that of claim 1 and are rejected accordingly. The dependent claims are further rejected for their dependency upon a rejected independent base claim.
Appl. 17/167,759: Claim 2. The apparatus as defined in claim 1, wherein the first treatment dataset corresponds to a first advertisement campaign and the second treatment dataset corresponds to a second advertisement campaign.

Appl. 17/167,759: Claim 3. The apparatus as defined in claim 2, wherein the causal effect is indicative of a potential increase per individual exposed to the first advertisement campaign compared to the second advertisement campaign.

4. (canceled)

Appl. 17/167,759: Claim 5. The apparatus as defined in claim 1, wherein the weighting engine is to calculate the first set of weights, the second set of weights, and the third set of weights in one processor cycle.

Appl. 17/167,759: Claim 6. The apparatus as defined in claim 1, wherein the weight response engine is to calculate the first weighted response, the second weighted response, and the third weighted response by bypassing multivariate reweighting to improve an operating efficiency of the apparatus by calculating the first weighted response, the second weighted response, and the third weighted response by applying maximum entropy to a constraint matrix.

7. (canceled)

Appl. 17/167,759: Claim 8. A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: calculate a first set of weights for a first set of covariates corresponding to a first treatment dataset using maximum entropy; calculate a second set of weights for a second set of covariates corresponding to a second treatment dataset using maximum entropy; calculate a third set of weights for a third set of covariates corresponding to a control dataset using maximum entropy, the first set of weights, the second set of weights, and the third set of weights calculated independently to increase an operational efficiency of the machine; calculate a first weighted response for the first treatment dataset, calculate a second weighted response for the second treatment dataset, and calculate a third weighted response for the control dataset; determine a causal effect between the first treatment dataset and the second treatment dataset based on a difference between the first weighted response and the second weighted response; and transmit a report to an audience measurement entity to cause display of the report on a device of the audience measurement entity.

Appl. 17/167,759: Claim 9. The non-transitory computer readable medium as defined in claim 8, wherein the first treatment dataset corresponds to a first advertisement campaign and the second treatment dataset corresponds to a second advertisement campaign.

Appl. 17/167,759: Claim 10. The non-transitory computer readable medium as defined in claim 9, wherein the causal effect is indicative of a potential increase per individual exposed to the first advertisement campaign compared to the second advertisement campaign.

11. (canceled)

Appl. 17/167,759: Claim 12. The non-transitory computer readable medium as defined in claim 8, wherein the instructions further cause the machine to calculate the first set of weights, the second set of weights, and the third set of weights in one processor cycle.

Appl. 17/167,759: Claim 13. The non-transitory computer readable medium as defined in claim 8, wherein the instructions further cause the machine to calculate the first weighted response, the second weighted response, and the third weighted response by bypassing multivariate reweighting to improve an operating efficiency of the machine by calculating the first weighted response, the second weighted response, and the third weighted response by applying maximum entropy to a constraint matrix.

Appl. 17/167,759: Claim 14. The non-transitory computer readable medium as defined in claim 8, wherein the instructions further cause the machine to cause the display of the report via a webpage in a first state with a set of options, the set of options selectable by a user to change to the first state.

Appl. 17/167,759: Claim 15. An apparatus comprising: means for calculating a weight to: calculate a first set of weights for a first set of covariates corresponding to a first treatment dataset using maximum entropy; calculate a second set of weights for a second set of covariates corresponding to a second treatment dataset using maximum entropy; and calculate a third set of weights for a third set of covariates corresponding to a control dataset using maximum entropy, the weight calculating means to increase an operational efficiency of the apparatus by calculating the first set of weights, the second set of weights, and the third set of weights independently; means for determining a weighted response to: calculate a first weighted response for the first treatment dataset, calculate a second weighted response for the second treatment dataset, and calculate a third weighted response for the control dataset; and determine a causal effect between the first treatment dataset and the second treatment dataset based on a difference between the first weighted response and the second weighted response; and means for generating a report to display a report on a device of an audience measurement entity, the report including the causal effect, at least one of the weight calculating means, the weighted response determining means, or the report generating means implemented by a logic circuit.

Appl. 17/167,759: Claim 16. The apparatus as defined in claim 15, wherein the first treatment dataset corresponds to a first advertisement campaign and the second treatment dataset corresponds to a second advertisement campaign.

Appl. 17/167,759: Claim 17. The apparatus as defined in claim 16, wherein the causal effect is indicative of a potential increase per individual exposed to the first advertisement campaign compared to the second advertisement campaign.

18. (canceled)

Appl. 17/167,759: Claim 19. The apparatus as defined in claim 15, wherein the weight calculating means is to calculate the first set of weights, the second set of weights, and the third set of weights in one processor cycle.

Appl. 17/167,759: Claim 20. The apparatus as defined in claim 15, wherein the weighted response determining means is to calculate the first weighted response, the second weighted response, and the third weighted response by bypassing multivariate reweighting to improve an operating efficiency of the apparatus by calculating the first weighted response, the second weighted response, and the third weighted response by applying maximum entropy to a constraint matrix.

21. (canceled)

Appl. 17/167,759: Claim 22. An apparatus comprising: memory; and at least one processor to execute machine readable instructions to: calculate a first set of weights for a first set of covariates corresponding to a first treatment dataset using maximum entropy; calculate a second set of weights for a second set of covariates corresponding to a second treatment dataset using maximum entropy; calculate a third set of weights for a third set of covariates corresponding to a control dataset using maximum entropy, the at least one processor to increase an operational efficiency of the apparatus by calculating the first set of weights, the second set of weights, and the third set of weights independently; calculate a first weighted response for the first treatment dataset, calculate a second weighted response for the second treatment dataset, and calculate a third weighted response for the control dataset; determine a causal effect between the first treatment dataset and the second treatment dataset based on a difference between the first weighted response and the second weighted response; and transmit a report to an audience measurement entity to cause display of the report on a device of the audience measurement entity.

Appl. 17/167,759: Claim 23. The apparatus as defined in claim 22, wherein the first treatment dataset corresponds to a first advertisement campaign and the second treatment dataset corresponds to a second advertisement campaign.

Appl. 17/167,759: Claim 24. The apparatus as defined in claim 23, wherein the causal effect is indicative of a potential increase per individual exposed to the first advertisement campaign compared to the second advertisement campaign.

25. (canceled)

Appl. 17/167,759: Claim 26. The apparatus as defined in claim 22, wherein the at least one processor is to calculate the first set of weights, the second set of weights, and the third set of weights in one processor cycle.

Appl. 17/167,759: Claim 27. The apparatus as defined in claim 22, wherein at least one processor is to calculate the first weighted response, the second weighted response, and the third weighted response by bypassing multivariate reweighting to improve an operating efficiency of the apparatus by calculating the first weighted response, the second weighted response, and the third weighted response by applying maximum entropy to a constraint matrix.

Appl. 17/167,759: Claim 28. The apparatus as defined in claim 22, wherein the at least one processor is to cause the display of the report via a webpage in a first state with a set of options, the set of options selectable by a user to change to the first state.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 15 - An apparatus comprising:
means for calculating a weight to: calculate a first set of weights for a first set of covariates corresponding to a first treatment dataset using maximum entropy; calculate a second set of weights for a second set of covariates corresponding to a second treatment dataset using maximum entropy; and calculate a third set of weights for a third set of covariates corresponding to a control dataset using maximum entropy, the weight calculating means to increase an operational efficiency of the apparatus by calculating the first set of weights, the second set of weights, and the third set of weights independently; 
means for determining a weighted response to: calculate a first weighted response for the first treatment dataset, calculate a second weighted response for the second treatment dataset, and calculate a third weighted response for the control dataset; and determine a causal effect between the first treatment dataset and the second treatment dataset based on a difference between the first weighted response and the second weighted response; and 
means for generating a report to display a report on a device of an audience measurement entity, the report including the causal effect, at least one of the weight calculating means, the weighted response determining means, or the report generating means implemented by a logic circuit.
Claim 19. The apparatus as defined in claim 15, wherein the weight calculating means is to calculate the first set of weights, the second set of weights, and the third set of weights in one processor cycle.
Claim 20. The apparatus as defined in claim 15, wherein the weighted response determining means is to calculate the first weighted response, the second weighted response, and the third weighted response by bypassing multivariate reweighting to improve an operating efficiency of the apparatus by calculating the first weighted response, the second weighted response, and the third weighted response by applying maximum entropy to a constraint matrix.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification (PGPub. 2021/0158390 [0013; 0106]) merely states the claimed function of a means for generating, determining, calculation, etc… There is reference to an engine, however, the engine is never defined as anything structural and can only be interpreted as purely software. There is no disclosure of any particular structure, either explicitly or inherently, to perform the generating, determining, calculation, etc… The use of the term “engine” is not adequate structure for performing the generating, determining, calculation, etc… functions because it does not describe a particular structure for performing the functions. Applicant’s specification (PGPub. 2021/0158390 [0013; 0106; Fig. 1]) discloses an example analysis engine which includes an interface coupled to a data store. However, the generating, determining, calculation, etc… aspects of the engine are not defined. Similar deficiencies are equally applicable to the dependent claims.
Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5, 6, 8-10, 12-17, 19, 20, 22-24, 26-28 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium to determine causal effects.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-3, 5, 6, 15-17, 19, 20, 22-24, 26-28 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 8-10 and 12-14 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  




Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. An apparatus comprising:

No additional elements are positively claimed.
a weighting engine to: calculate a first set of weights for a first set of covariates corresponding to a first treatment dataset using maximum entropy; 

This limitation includes the step of a weighting engine to: calculate a first set of weights for a first set of covariates corresponding to a first treatment dataset using maximum entropy. 
No additional elements are positively claimed.
This limitation is directed to making a calculation and/or determination based upon known information in order to facilitate the determination of causal effects which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
calculate a second set of weights for a second set of covariates corresponding to a second treatment dataset using maximum entropy; and 

This limitation includes the step of calculate a second set of weights for a second set of covariates corresponding to a second treatment dataset using maximum entropy. 
No additional elements are positively claimed.
This limitation is directed to making a calculation and/or determination based upon known information in order to facilitate the determination of causal effects which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
calculate a third set of weights for a third set of covariates corresponding to a control dataset using maximum entropy, the weighting engine to increase an operational efficiency of the apparatus by calculating the first set of weights, the second set of weights, and the third set of weights independently; 

This limitation includes the step of calculate a third set of weights for a third set of covariates corresponding to a control dataset using maximum entropy, the weighting engine to increase an operational efficiency of the apparatus by calculating the first set of weights, the second set of weights, and the third set of weights independently. 
No additional elements are positively claimed.
This limitation is directed to making a calculation and/or determination based upon known information in order to facilitate the determination of causal effects which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
a weighting response engine to: calculate a first weighted response for the first treatment dataset, calculate a second weighted response for the second treatment dataset, and calculate a third weighted response for the control dataset; and 

This limitation includes the step of a weighting response engine to: calculate a first weighted response for the first treatment dataset, calculate a second weighted response for the second treatment dataset, and calculate a third weighted response for the control dataset. 
No additional elements are positively claimed.
This limitation is directed to making a calculation and/or determination based upon known information in order to facilitate the determination of causal effects which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
determine a causal effect between the first treatment dataset and the second treatment dataset based on a difference between the first weighted response and the second weighted response; and 

This limitation includes the step of determine a causal effect between the first treatment dataset and the second treatment dataset based on a difference between the first weighted response and the second weighted response. 
No additional elements are positively claimed.
This limitation is directed to making a calculation and/or determination based upon known information in order to facilitate the determination of causal effects which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
a report generator to transmit a report to an audience measurement entity, the report generator to cause display of the report on a device, the report including the causal effect, at least one of the weighting engine, the weighting response engine, or the report generator implemented by a logic circuit.

This limitation includes the step of a report generator to transmit a report to an audience measurement entity, the report generator to cause display of the report on a device, the report including the causal effect, at least one of the weighting engine, the weighting response engine, or the report generator implemented by a logic circuit. 
But for the device, this limitation is directed to generating and displaying a report (e.g., communicating known information) in order to facilitate the determination of causal effects which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
the report generator to cause display of the report on a device


As shown above, the claims recite an abstract idea. 

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to display data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the computing components disclosed in the specification, but not claimed, merely process data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent apparatus / system claims 15 and 22 and CRM claim 8 also contains the identified abstract ideas, with NO additional elements claimed and thus are 
Dependent claims 2, 3, 5, 6, 9, 10, 12-14, 16, 17, 19, 20, 23, 24, 26-28 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
No Prior-art Rejection
Claims 1-3, 5, 6, 8-10, 12-17, 19, 20, 22-24, 26-28 cannot be rejected with prior-art. The unique combination of features and elements are not taught by the prior-art without hindsight reasoning. 
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheppard et al. 2017/0061470 [0035 – maximum entropy]
Anderson et al. US 8364516 [causal effects]
Remy et al. 2019/0236287 [0032 – covariate treatments]


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682